Citation Nr: 0710839	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-10 077	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.  

In June 2003, the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
In May 2002, the veteran and his spouse testified before a 
Decision Review Officer (DRO) at the RO.  Transcripts of 
those hearings are of record.  

In September 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
obtain clarification of a medical opinion and make efforts to 
obtain additional private treatment records.  That action 
completed, the matter has been returned to the Board for 
appellate consideration.  


FINDING OF FACT

On February 6, 2007 the Board received a death certificate 
showing that the veteran died in October 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal for entitlement to service connection for a heart 
disorder is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


